Citation Nr: 0826015	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-18 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for residuals of basal 
cell carcinoma of the left forehead, nose, right shoulder and 
left lower eye lid, currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1959 to 
January 1961.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

By rating decision of March 2006, the RO increased the 
veteran's basal cell carcinoma disability rating from non-
compensable to 10 percent.  This did not satisfy the 
veteran's appeal.


REMAND

The Board notes that in June 2003, the veteran was also found 
to have basal cell carcinoma on the back of his right ear.  
The record does not reflect that the RO has addressed whether 
service connection is warranted for this new basal cell 
carcinoma.  This issue should be addressed by the RO before 
the Board decides the issue on appeal.  

The Board also notes that in correspondence received in 
January 2005, the veteran stated that that the lesions 
associated with his basal cell carcinoma had worsened.  The 
most recent VA examination pertaining to the veteran's skin 
was performed in October 2003, well over four years ago.

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  See also Snuffer v. Gober, 10 Vet. 
App. 400 (1997).  Additional development, to include a new VA 
examination, is necessary.

Furthermore, the Board notes that no medical records for the 
period since July 2003 have been associated with the claims 
folder.  Any more recent pertinent medical records should 
also be obtained while this case is in remand status.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or AMC should adjudicate the 
issue of entitlement to service connection 
for residuals of basal cell carcinoma on 
the back of the right ear and inform the 
veteran of his appellate rights with 
respect to this decision.

2.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any outstanding medical records pertaining 
to treatment or evaluation of basal cell 
carcinoma or residuals thereof during the 
period of this claim or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.

3.  The RO or the AMC should then 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran, to 
include obtaining records of any more 
recent treatment at the VA Medical Center 
in New Orleans, Louisiana.  If the RO or 
the AMC is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and request 
him to provide the outstanding evidence.

4.  Then, the appellant should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his basal 
cell carcinoma and any residuals thereof.  
The claims folders must be made available 
to and reviewed by the examiner.  Any 
indicated studies should be performed.

Following a complete examination of the 
veteran's skin, the examiner should 
identify the location of all demonstrated 
lesions, and provide an assessment of the 
percentage of the total body that is 
affected by the basal cell carcinoma and 
an assessment of the percentage of exposed 
surfaces that are affected.  The examiner 
should also identify any residual 
scarring, to include from biopsies and 
excisions, and indicate whether any of the 
scars are unstable or painful on 
examination.  With respect to residual 
scarring on the head, face or neck, the 
examiner should indicate which, if any, of 
the following factors apply to the 
scarring: (1) A scar five or more inches 
(13 or more centimeters (cm.)) in length; 
(2) A scar at least one-quarter inch (0.6 
cm.) wide at widest part; (3) The surface 
contour of the scar is elevated or 
depressed on palpation; (4) The scar is 
adherent to underlying tissue; (5) The 
skin is hypo- or hyper-pigmented in an 
area exceeding six square inches (39 sq. 
cm.); (6) The skin texture is abnormal 
(irregular, atrophic, shiny, scaly, etc.) 
in an area exceeding six square inches (39 
sq. cm.); (7) There is underlying soft 
tissue missing in an area exceeding six 
square inches (39 sq. cm.); (8) The skin 
is indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.

5.  The RO or the AMC should then 
undertake any other additional development 
warranted.

6.  The RO or the AMC should then 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran 
should be issued a Supplemental Statement 
of the Case, and given the requisite 
opportunity to respond before the case is 
returned to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




